Citation Nr: 0739927	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  05-12 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of right 
orbit injury status post head trauma.

2.  Entitlement to service connection for left wrist pain.

3.  Entitlement to service connection for intermittent 
sinusitis.

4.  Entitlement to service connection for eye procedures.

5.  Entitlement to service connection for residuals of left 
rib injury, left side pain.

6.  Entitlement to service connection for residuals of neck 
injury.

7.  Entitlement to service connection for left knee pain.

8.  Entitlement to service connection for asthma.

9.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative disc disease of the low back.

10.  Entitlement to an initial evaluation in excess of 0 
percent for bilateral hearing loss.


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1983 to 
February 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  In May 2004, the 
RO granted service connection for degenerative disc disease 
of the low back assigning a 10 percent rating and bilateral 
hearing loss assigning a 0 percent rating, both effective 
March 1, 2004.  The RO denied service connection for the 
eight service connection claims in December 2004.  In October 
2005, the RO assigned an increased rating of 20 percent for 
degenerative disc disease of the low back effective March 1, 
2004.  The veteran has not indicated that he is satisfied 
with this rating.  Thus, this claim is still before the 
Board.  AB v. Brown, 6 Vet. App. 35 (1993).  The veteran was 
scheduled for a September 2007 Board hearing, but did not 
appear or indicate any desire to reschedule.


FINDINGS OF FACT

1.  The competent medical evidence shows that there is no 
present disability related to the in-service right orbit 
trauma other than what has already been compensated. 

2.  The competent medical evidence shows that there is no 
present disability related to the in-service left wrist 
injury.

3.  Resolving all doubt, the competent medical evidence 
relates the current diagnosis of sinusitis to in-service 
treatment for sinusitis.

4.  The competent medical evidence shows no present 
disability related to eye procedures.

5.  The competent medical evidence shows no present 
disability related to an in-service rib injury.

6.  The competent medical evidence shows no residuals of any 
neck injury.

7.  The competent medical evidence shows no present 
disability related to an in-service left knee injury.

8.  The competent medical evidence shows no findings of 
asthma.

9.  The veteran's service-connected degenerative disc disease 
of the lumbar spine is manifested by forward flexion most 
severely limited to 40 degrees, and functional impairment due 
to pain.

10.  The veteran's service-connected bilateral hearing loss 
is manifested by no greater than Level I hearing loss in both 
ears.


CONCLUSIONS OF LAW

1.  Residuals of trauma to the right orbit status post head 
trauma were not incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2007); 38 
C.F.R. §§ 3.303, 3.304 (2007).

2.  A left wrist disability was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 and Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

3.  Sinusitis was incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2007); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2007).

4.  A disability related to eye procedures was not incurred 
in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 
(2007).

5.  Residuals of left rib injury, left side pain were not 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304 (2007).

6.  Residuals of neck injury were not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 and Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

7.  A left knee disability was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 and Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

8.  Asthma was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304 (2007).

9.  The criteria for an initial evaluation higher than 20 
percent for degenerative disc disease of the lumbar spine are 
not met.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2007); 38 
C.F.R. § 4.71a, Diagnostic Codes 5242-5237 (2007).

10.  The criteria for an evaluation in excess of 0 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.321(b)(1), 3.383, 3.385, 4.7, 4.85, 4.86 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice 
regarding the original service connection claims by letter 
dated in March 2004.  After the RO granted service connection 
for bilateral hearing loss and a low back disability in May 
2004, the veteran filed a notice of disagreement with the 
assigned ratings in January 2005.  The RO assigned an 
increased rating of 20 percent for the back disability in 
October 2005.  While the veteran was not provided a notice 
letter outlining the evidence necessary to substantiate an 
initial increased rating claim, the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, section 5103(a) notice has served its purpose.  As 
the veteran was granted service connection and assigned 
evaluations and effective dates, the Secretary had no 
obligation to provide further notice under the statute.  Id.   
The veteran also has not argued failure of notice; and in 
fact, demonstrated his understanding of the information 
necessary to substantiate an increased claim by essentially 
asserting that his hearing loss and back disabilities were 
worse than contemplated by the assigned ratings.  See Dalton 
v. Nicholson, No. 04-1196 (U.S. Vet. App. Feb. 16, 2007).  As 
such, any defect with respect to the content of the notice 
requirement for the increased rating claims for bilateral 
hearing loss and a low back disability was non-prejudicial.    

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.



Service connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A§§ 1110, 1131.  "Service connection" basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Residuals of injury to right orbit and eye procedure status 
post head trauma

The veteran submitted a claim for service connection for head 
trauma to the right orbital area.  He also indicated that he 
was claiming disability related to eye procedures.  The 
veteran has already been granted service connection for 
vitreous floaters, post-traumatic headaches, and a scar to 
the right eyebrow related to the in-service head trauma 
injury; so these disabilities will not be addressed.

An August 1997 service medical record shows the veteran 
suffered a head trauma to the right orbital area.  Objective 
findings showed that the right eye was within normal limits.

After service, a May 2004 VA examination report shows the 
veteran's report that he had an accident in service when he 
slipped on some ice and hit a planter with the right side of 
his face and orbit.  The examiner noted the history and found 
that the injury had not affected the veteran's vision and, in 
fact, he saw quite well out of his eye.  On external 
examination, the pupils were normal in appearance with no 
evidence of afferent pupillary defect.  Ocular duction and 
versions were full; ocular alignment was straight in primary 
gaze.  On slit lamp examination, lids, lashes, lachrymal and 
puncti were normal in appearance.  The conjunctivae were 
quiet in both eyes; the corneas were clear; the anterior 
chambers were deep and quiet; the irides were flat and round; 
and the lenses were clear.  On dilated fundus examination, 
his optic nerves, maculae, retinal vasculature, and 
peripheral retina were normal in appearance. 

Although the record shows evidence of an in-service injury to 
the right orbit, the veteran already has been compensated for 
all the resulting injuries.  There is no additional 
disability shown in the eye or as a result of any eye 
procedures.  Service connection cannot be granted if there is 
no present disability.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  That a condition or injury occurred 
in service alone is not enough; there must be a current 
disability resulting from that condition or injury.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof 
of a present disability, there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Although the veteran has argued that he has a residual 
disability related to his in-service injury to his right 
orbit and eye procedures, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the veteran's 
lay assertions have been considered, they do not outweigh the 
medical evidence of record, which shows that there is no 
present disability related to the in-service head injury, 
other than what the veteran already is compensated for.  A 
competent medical expert makes this opinion and the Board is 
not free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The preponderance of the evidence is against the service 
connection claims for residuals of right orbit injury status 
post head trauma, and eye procedures; there is no doubt to be 
resolved; and service connection is not warranted.   Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.

Left wrist disability

The veteran seeks service connection for left wrist pain.  He 
indicates that he received treatment in service in November 
2003.

The service medical records show a June 1990 diagnosis of 
soft-tissue adhesion over the metacarpal phalangeal joint, 
status post partial exterior tendon laceration and repair.  
Two and a half weeks prior, the veteran's hand had reportedly 
slipped while turning a wrench, resulting in circular flap 
injury over the metacarpal phalangeal joint.  He had 
decreased range of motion.  The laceration was well-healed; 
he had an adhesion scar on the metacarpal phalangeal joint.  
Neurovascular examination was intact.  A November 2003 
service medical record notes complaints of wrist pain, but 
these appear to be related only to the right wrist.

After service, a May 2004 VA examination shows a normal left 
wrist examination.  Examination of the skin did not reveal 
any scars on the left wrist.

Although the record shows evidence of an in-service injury to 
the left wrist and subjective complaints of pain, the medical 
evidence shows no present disability resulting from this 
injury.  Service connection cannot be granted if there is no 
present disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304, 3.306.  That a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).  In the absence of proof of a 
present disability, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Pain alone, 
without a diagnosed or identifiable underlying condition does 
not constitute a disability for which service connection may 
be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).

Although the veteran has argued that he currently has left 
wrist pain related to an in-service injury, this is not a 
matter for an individual without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while 
the Board has considered the veteran's lay assertions, they 
do not outweigh the medical evidence of record, which shows 
that there is no present disability in the left wrist.  A 
competent medical expert makes this opinion and the Board is 
not free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).   

The preponderance of the evidence is against the service 
connection claim for left wrist pain; there is no doubt to be 
resolved; and service connection is not warranted.   Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.

Intermittent sinusitis

The veteran seeks service connection for sinusitis.  The 
service medical records show he was prescribed sinus 
medication in March 1995.  An April 2002 medical record shows 
complaints of coughing, pressure in the chest, congestion, 
and problems breathing.  The assessment was sinusitis and 
cough secondary to post-nasal drip.  A November 2003 medical 
record notes complaints of sinus problems for six years.

After service, a May 2004 VA examination report shows the 
veteran's reports that he developed a foul smell in his nose 
along with green drainage in April 2002 and was diagnosed 
with sinusitis and treated with antibiotics.  He stated that 
he had flare-ups two times per year and that the symptoms 
usually lasted about three weeks.  The examiner's diagnosis 
included intermittent sinusitis.

As the medical evidence shows intermittent treatment for 
sinus problems in service and a finding of sinusitis three 
months after service, all doubt is resolved in the veteran's 
favor, and service connection for sinusitis is warranted.  
38 C.F.R. § 3.102.

Residuals of left rib injury, left side pain

The veteran seeks service connection for residuals of left 
rib injury.  The service medical records show complaints of 
rib pain on the left for three days in November 1994.  The 
veteran stated that he was playing rugby and was hit by 
another player.  He complained of pain when he coughed and of 
wheezing.  The assessment was costal chondritis.

After service, a May 2004 VA examination report shows that 
the left rib injury had resolved.  

Even though the veteran had an in-service injury to his ribs, 
the medical evidence shows no present disability resulting 
from this injury.  

Although the veteran has argued that he has a current 
disability in the ribs related to service, this is not a 
matter for an individual without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while 
the veteran's lay assertions have been considered, they do 
not outweigh the medical evidence of record, which shows that 
there is no present disability in the ribs.  A competent 
medical expert makes this opinion and the Board is not free 
to substitute its own judgment for that of such an expert.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The preponderance of the evidence is against the service 
connection claim for left rib injury, left side pain; there 
is no doubt to be resolved; and service connection is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.





Residuals of neck injury

The service medical records are negative for any finding of 
neck injury.  The veteran is service-connected for a scar on 
the neck from an excision of lymphoma in service; but no 
other disability related to the neck has been shown.

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  In the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

The preponderance of the evidence is against the service 
connection claim for neck injury; there is no doubt to be 
resolved; and service connection is not warranted.   Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.

Left knee pain

On a May 2004 VA examination report, the veteran reported 
developing left knee pain in service in August 1988.  The 
service medical records show the veteran sustained a tear to 
his left anterior cruciate ligament in June 2000 when he was 
playing rugby and did a valgus stress with his leg in 
extension.  X-rays were negative for fracture or avulsion.  
An August 2000 medical record shows the left medial 
collateral ligament was doing well.  The assessment was 
healed left medial collateral ligament tear.  A July 2002 
medical record shows a complaint of left knee pain.

After service, a May 2004 VA examination report shows 
complaints of a sharp dull pain four times per year with 
prolonged running.  The pain usually subsided in three days 
after treatment and was alleviated by non-steroidal anti-
inflammatory drugs.  X-ray examination of the left knee was 
normal.  The diagnosis was normal examination of the left 
knee.

Although the record shows an in-service injury to the left 
knee and subjective complaints of pain, the medical evidence 
shows no present disability resulting from this injury.  
Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  That a condition or injury occurred in service alone 
is not enough; there must be a current disability resulting 
from that condition or injury.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 
271 (1997).  In the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Pain alone, without a diagnosed 
or identifiable underlying condition does not constitute a 
disability for which service connection may be granted. 
 Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
appeal dismissed in part, and vacated and remanded in part 
sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).  

The negative evidence in this case outweighs the positive.  
Although the veteran has argued that his current left knee 
pain is related to service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the veteran's 
lay assertions have been considered, they do not outweigh the 
medical evidence of record, which shows that there is no 
present disability in the left knee.  A competent medical 
expert makes this opinion and the Board is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The preponderance of the evidence is against the service 
connection claim for left knee pain; there is no doubt to be 
resolved; and service connection is not warranted.   Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.

Asthma

The veteran reported on a May 2004 VA examination report that 
he had difficulty breathing in service in October 2000, along 
with chest pain and heartburn, and was diagnosed with 
gastroesophageal reflux disease.  The service medical records 
are negative for any findings of asthma.

After service, the May 2004 VA examination report shows there 
is no history of asthma in the medical records.  On 
diagnosis, the examiner determined that there were no signs 
of asthma.

As the record is devoid of any findings of asthma, service 
connection for this disability cannot be granted.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  In the 
absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Although the veteran has argued that he has asthma related to 
his service, this is not a matter for an individual without 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, while the veteran's lay assertions have 
been considered, they do not outweigh the medical evidence of 
record, which shows no evidence of asthma.  A competent 
medical expert makes this opinion and the Board is not free 
to substitute its own judgment for that of such an expert.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The preponderance of the evidence is against the service 
connection claim for asthma; there is no doubt to be 
resolved; and service connection is not warranted.   Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.

Increased rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2.  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  

Degenerative disc disease of the low back

The RO granted service connection for degenerative disc 
disease of the low back in May 2004, assigning a 10 percent 
evaluation effective March 1, 2004.  The veteran disagreed 
with the rating.  In October 2005, the RO assigned an 
increased rating of 20 percent for the low back effective 
March 1, 2004.  The veteran has not indicated that he is 
satisfied with this rating.

The veteran's lumbar spine is rated under DC 5003-5242, which 
evaluates degenerative arthritis of the spine (see also 
diagnostic code 5003).

Traumatic arthritis established by x-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5010.  Degenerative arthritis 
established by x-ray findings will be evaluated on the basis 
of limitation of motion of the specific joint or joints 
involved.  DC 5003.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis warrants a 20 percent disability rating.  Forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine 
warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating. 38 
C.F.R. § 4.71a (2007).

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal flexion of the thoracolumbar spine is zero to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.

A May 2004 VA examination report shows flexion of the lumbar 
spine to 90 degrees with pain, extension to 30 degrees, 
lateral flexion to 35 degrees bilaterally, and rotation 30 
degrees bilaterally with pain on the right.  The examiner 
commented that range of motion might be additionally limited 
with exacerbations-combined factors included pain, its 
accompanying fatigue, and lack of endurance-but that it was 
impossible to accurately express this in degrees of motion.  

An October 2005 VA examination report shows range of motion 
of the thoracolumbar spine included flexion to 50 degrees out 
of 90 degrees; extension 5 degrees out of 30 degrees; left 
and right lateral flexion 20 degrees out of 30 degrees; and 
left and right lateral rotation 40 degrees out of 45 degrees.  
The examiner determined that the range of motion was 
additionally limited by 10 degrees in flexion due to pain, 
stiffness, and lack of endurance following repetitive use.  

As the medical evidence shows forward flexion of the lumbar 
spine most severely limited to 40 degrees following 
repetitive use, a rating higher than 20 percent is not 
warranted based on limitation of motion. 

A separate neurological rating for the lumbar spine also is 
inapplicable.  A May 2004 VA magnetic resonance imagining 
(MRI) report of the spine showed mild central subligamentous 
disk protrusion present at L4-5, causing only nominal ventral 
effacement of the thecal sac at this level.  There was no 
other definite evidence of disk protrusion or bulge, central 
spinal canal stenosis, or significant neural foraminal 
narrowing at any level.  The visualized portions of the conus 
medullaris and cauda equine were normal. 

An October 2005 VA examination report shows the veteran 
reported no numbness, weakness, bladder complaints, or bowel 
complaints.  The examiner found no neurologic symptoms due to 
nerve root involvement.  The neurological examination was 
unremarkable; the sensory examination, to include sacral 
segments was normal; and reflexes (deep tendon, cutaneous, 
and pathologic) were intact and equal. 

If applicable, a spine disability alternatively can be 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes if a higher rating 
is possible.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 20 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months; a 40 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  
 
An October 2005 VA examination report shows the veteran 
reported one incapacitating episode in the previous year, 
which lasted for one day.  The examiner further found that 
there was no intervertebral disc syndrome.  For these 
reasons, a rating under Diagnostic Code 5243 does not apply.

In evaluating the veteran's claim, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The veteran has significant complaints of functional 
impairment due to pain.  However, this already has been 
contemplated by the 20 percent rating assigned for 
degenerative disc disease under DC 5242.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  

This is an initial rating case, and consideration has been 
given to "staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, there is no identifiable period of time 
since the effective date of service connection during which 
the veteran's degenerative disc disease of the lumbar spine 
warranted a rating higher than 20 percent.  In other words, 
the veteran's lumbar spine disability has maintained a 
relatively even level of disability throughout the appeals 
period.  To the extent that any lesser impairment was shown 
closer to the time of discharge, all doubt is resolved in the 
veteran's favor and the higher rating has been assigned.  
Therefore, "staged ratings" are inappropriate in this case.

The preponderance of the evidence is against a rating in 
excess of 20 percent for the lumbar spine disability; to the 
extent that any increase is denied, there is no doubt to be 
resolved.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Hearing loss

The RO granted service connection for bilateral hearing loss 
in May 2004 assigning a 0 percent rating effective March 1, 
2004.  The veteran appeals this action.

Hearing impairment is evaluated under 38 C.F.R. §§ 4.85, and 
is determined by comparing the results of controlled speech 
discrimination tests with the average hearing threshold 
level.  The hearing threshold levels are measured by pure 
tone audiometry tests in the frequencies of 1,000, 2,000, 
3,000 and 4,000 Hertz (cycles per second).  The Rating 
Schedule allows for such audiometric test results to be 
translated into a numeric designation, which range from Level 
I for essentially normal acuity to Level XI for profound 
deafness.  Based on the level of hearing impairment, a 
percentage evaluation is assigned to determine the level of 
compensation, ranging from noncompensable to 100 percent.  
Disability ratings for hearing impairment are derived by the 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test.  38 C.F.R. § 4.85(a).

On authorized evaluation in February 2004, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
25
25
45
30
LEFT
30
20
20
20
23

Speech audiometry revealed a speech recognition ability of 96 
percent in the right ear and 100 percent in the left ear.

On the authorized VA audiological evaluation in October 2005, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
25
25
45
30
LEFT
30
15
15
20
20

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 98 percent in the left ear.

These audiological findings, when applied to the above cited 
rating criteria, translate to literal designations of Level I 
hearing in both ears.  This does not support the assignment 
of a rating higher than 0 percent under applicable 
regulations.  See 38 C.F.R. §§ 4.85, 4.87, Tables VI and VII.  
The veteran's acuity also does not fall under the exceptional 
patterns of hearing impairment, as pure tone thresholds at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is not shown to be 55 decibels or more; or 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  See 38 C.F.R. § 4.86.

This is an initial rating case, and consideration has been 
given to "staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, there appears to be no identifiable period 
of time since the effective date of service connection, 
during which the veteran's bilateral hearing loss warranted a 
rating higher than 0 percent.  For this reason, "staged 
ratings" are inapplicable to this case.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating for 
bilateral hearing loss is not warranted.  

Extraschedular

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.  The 
Board also is not precluded from affirming an RO conclusion 
that a claim does not meet the criteria for submission 
pursuant to 38 C.F.R. § 3.321(b)(1), or from reaching such 
conclusion on its own.  Bagwell v. Brown, 9 Vet. App. 337 
(1996).  In this case, the RO discussed the criteria for 
assignment of an extraschedular evaluation for the 
disabilities at issue in a February 2005 statement of the 
case.  

Referral under 38 C.F.R. § 3.321(b)(1) is appropriate where 
circumstances are presented that are unusual or exceptional.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  An October 
2005 VA examination report shows the veteran reported he was 
sometimes late for work due to pain and stiffness in his back 
in the morning and had missed one day of work the previous 
year due to his back disability.  While   the veteran's back 
and hearing loss disabilities have a potential effect on his 
employability, the medical evidence does not show marked 
interference with employment due to these disabilities.  The 
record also does not show any frequent periods of 
hospitalization due to his back disability or hearing loss.  

The veteran's disability picture is not so unusual or 
exceptional in nature so as to warrant referral of his case 
to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.  Having reviewed 
the record with these mandates in mind, there is no basis for 
further action on this question.


ORDER

Entitlement to service connection for residuals of right 
orbit injury status post head trauma is denied.

Entitlement to service connection for left wrist pain is 
denied.

Entitlement to service connection for intermittent sinusitis 
is granted, subject to the rules and payment of monetary 
benefits.

Entitlement to service connection for eye procedures is 
denied.

Entitlement to service connection for residuals of left rib 
injury, left side pain is denied.

Entitlement to service connection for residuals of neck 
injury is denied.

Entitlement to service connection for left knee pain is 
denied.

Entitlement to service connection for asthma is denied.

Entitlement to an initial evaluation in excess of 20 percent 
for degenerative disc disease of the low back is denied.

Entitlement to an initial evaluation in excess of 0 percent 
for bilateral hearing loss is denied.






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


